DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits for application 17/721,084.  Claims 1-20 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/14/2022 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,338,779. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of claims 1-20 of the instant application are fully contained by claims 1-18 of US 11,338,779 as follows:
Claim 1 of the instant application is fully contained by, at least, Claim 1 of US 11,338,779;
Claim 2 of the instant application is fully contained by, at least, Claim 1 of US 11,338,779;
Claim 3 of the instant application is fully contained by, at least, Claim 2 of US 11,338,779;
Claim 4 of the instant application is fully contained by, at least, Claim 3 of US 11,338,779;
Claim 5 of the instant application is fully contained by, at least, Claim 4 of US 11,338,779;
Claim 6 of the instant application is fully contained by, at least, Claim 5 of US 11,338,779;
Claim 7 of the instant application is fully contained by, at least, Claim 6 of US 11,338,779;
Claim 8 of the instant application is fully contained by, at least, Claim 7 of US 11,338,779;
Claim 9 of the instant application is fully contained by, at least, Claim 8 of US 11,338,779;
Claim 10 of the instant application is fully contained by, at least, Claim 9 of US 11,338,779;
Claim 11 of the instant application is fully contained by, at least, Claim 10 of US 11,338,779;
Claim 12 of the instant application is fully contained by, at least, Claim 11 of US 11,338,779;
Claim 13 of the instant application is fully contained by, at least, Claim 12 of US 11,338,779;
Claim 14 of the instant application is fully contained by, at least, Claim 13 of US 11,338,779;
Claim 15 of the instant application is fully contained by, at least, Claim 14 of US 11,338,779;
Claim 16 of the instant application is fully contained by, at least, Claim 15 of US 11,338,779;
Claim 17 of the instant application is fully contained by, at least, Claim 16 of US 11,338,779;
Claim 18 of the instant application is fully contained by, at least, Claim 18 of US 11,338,779;
Claim 19 of the instant application is fully contained by, at least, Claim 1 of US 11,338,779; and
Claim 20 of the instant application is fully contained by, at least, Claim 1 of US 11,338,779.

Allowable Subject Matter
Claims 1-20 would be allowable if the double patenting rejections set forth in this Office action are overcome.
Should the double patenting rejections be overcome, the following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a braking force controller including processing circuitry configured to control a jerk generated by the first actuator unit and a jerk generated by the second actuator unit, based on the calculated target jerk, the calculated first jerk, and the calculated second jerk, in combination with the other elements required by independent claim 1.
The prior art does not disclose nor render obvious a vehicle including a braking force controller configured to control a jerk generated by the first actuator unit and a jerk generated by the second actuator unit, based on the calculated target jerk, the calculated first jerk, and the calculated second jerk, in combination with the other elements required by independent claim 11.
The prior art does not disclose nor render obvious a method for controlling braking forces of a vehicle including controlling a jerk generated by the first actuator unit and a jerk generated by the second actuator unit based on the calculated target jerk, the calculated first jerk, and the calculated second jerk, in combination with the other method steps required by independent claim 19.
In addition to the prior art cited by Applicant, FUKASAWA et al. (US 2016/0125670 A1), being the closest prior art, discloses a vehicle control device wherein a jerk profile is used to enhance operator comfort (see ABSTRACT).  However, the reference fails to disclose the above mentioned limitations that deal with various specifically calculated and implemented jerks. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations, are considered new and nonobvious improvements over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
FUKASAWA et al. discloses a vehicle control device utilizing a jerk profile for operator comfort (see ABSTRACT).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655